The information charged that in Ottawa county, September 12, 1924, Tom Panther transported intoxicating liquor. On the trial the jury returned a verdict of guilty, and fixed his punishment at a fine of $50 and confinement in jail for 30 days. To reverse the judgment rendered on the verdict he appeals, and assigns as error that the evidence is insufficient to sustain the verdict.
O.P. Marshall, chief of police, testified that he saw the defendant drunk at the fair grounds in the city of Miami, and defendant stuck his hand inside his shirt, pulled out a bottle and hit him across the leg, and the bottle had whisky in it. At the close of the evidence defendant moved for a directed verdict, which was overruled.
Defendant testified that he was attending the fair, and a bunch of boys wanted to put in for something to drink, so he bought a pint; the first thing he knew he was about half drunk; Mr. Marshall arrested him, and he broke the bottle on his heel; that he bought the whisky from one of the jockeys, he did not know his name, and paid $3 for it; that it was corn whisky; that they went in the stalls and drank once in a while; and that he took a drink several different places.
This was, we think, sufficient to warrant the submission of the case to the jury.
Finding no prejudicial error, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 20